Mr. Justice Steele,
dissenting.
The doctrine announced in the opinion is, it seems to me, wholly inapplicable. In Webber v. Hartman, cited, the court held that if the *422taker-up of an estray uses the animal, he forfeits his claim to compensation, and that, although the original taking was lawful, the subsequent abuse of authority makes the taking a trespass. Here, the alleged abuse of authority relates not to the unlawful use of the impounded animal, but to an irregularity in giving notice of sale. It should be observed that a sale did not occur. The animal was taken under a writ of replevin before the expiration of the time fixed in the notice; and it is because the defendant failed to give personal notice of the sale, in addition to posting notice, as required by the statute, that he is denied any compensation for the care of the animal, and is declared to be a trespasser. It is. not claimed that there was unreasonable delay in making the sale.
I do not contend that one may ignore the provisions of the statute, nor that the sale need not be in strict accordance therewith, but I do contend that a false step taken in the proceeding to sell does not render the taking unlawful without regard to whether a sale has been made or not. It seems to me that one who undertakes to make a sale under this statute has the right h> remedy any defect in the notice at any time before sale; and that if, before the sale, he discovers an error in the notice, he may give a new notice.